Citation Nr: 1011286	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-07 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1951 to June 
1953.  He had prior reserve service from September 1947 to 
September 1951. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision, which denied 
service connection for the Veteran's service connection 
claims.  

The Board remanded this matter in May 2009 for further 
evidentiary development.  It now returns for appellate 
review.   

In November 2009, the Board requested an expert medical 
opinion from the Veterans' Health Administration (VHA).  See 
38 C.F.R. § 20.901 (2009).  The VHA expert provided a 
response that same month.  In December 2009, the Board 
provided a copy of the opinion to the Veteran and his 
representative to review and an opportunity to respond.  
Responses were received by the veteran, through his 
representative, in January 2010.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability is as 
likely as not attributable to in-service noise exposure.  

2.  The Veteran's tinnitus is as likely as not attributable 
to in-service noise exposure.  




CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the 
Veteran has bilateral hearing loss that is the result of a 
disease or injury incurred in active military service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2009).

2. Resolving reasonable doubt in the Veteran's favor, the 
Veteran has tinnitus that is the result of a disease or 
injury incurred in active military service. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGSAND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Since the 
benefit sought on appeal is being fully granted, any 
deficiencies in notice were not prejudicial to the Veteran.

II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  With respect to the claim of service connection for 
a hearing loss disability, the threshold for normal hearing 
is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  Further, 38 C.F.R. § 3.385, 
discussed below, operates to establish when a hearing loss 
can be service connected.  Hensley at 159.

Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he suffers from bilateral hearing 
loss and tinnitus as a result of significant in-service noise 
exposure, to include blowers and non-combat gunfire while on 
board the naval ship.  The Veteran's DD Form 214 indicates 
that the Veteran was in the U.S. Navy.  There are no 
personnel records indicating his military occupational 
specialty (MOS).  However, the Board concedes some in-service 
noise exposure.  

Post-service medical records indicate that the Veteran 
suffers from sensorineural hearing loss in both ears.  
Tinnitus has also been diagnosed.  The first element under 
Hickson has been satisfied.  As such, the Board turns to the 
issues of incurrence and nexus for his tinnitus and hearing 
loss.  

The Veteran's service treatment records include an August 
1951 examination where his whispered voice test was 15/15 in 
both ears.  A June 1953 sick call treatment record reflects 
that the Veteran complained of a left earache and was treated 
with Auralgin ear drops.  His June 1953 separation 
examination again indicates that the Veteran's whispered 
voice test was found to be 15/15 for both ears, which is 
normal.  Audiometric testing was not conducted.


The first post-service medical records that indicate hearing 
problems are dated in July 2004 when the Veteran reported to 
the VA medical center with complaints of decreased hearing 
over the past twenty years.  The audiologist indicated 
excessive cerumen and removed it at that time.  In an August 
2004 audiology consult report, the Veteran was diagnosed with 
moderate to severe high frequency sensory hearing loss 
bilaterally.  Word recognition scores were 96 percent in each 
ear.  These medical records do not include an etiology for 
the hearing loss or the auditory levels.  

In an April 2005 VA ears, nose, and throat treatment note, 
the Veteran complained of itchy ears and hearing loss.  He 
indicated that his ears felt clogged.  On examination, the 
examiner provided that the Veteran's ears were completely 
impacted with cerumen, which was suctioned out and completely 
disimpacted.  The Veteran reported significant improvement in 
his hearing immediately after disimpaction.  The assessment 
was hearing loss due to cerumen impaction.  In addition, it 
was noted that the Veteran had pruritus and low grade chronic 
otitis externa with disimpacted canals.  

A VA examination was conducted in July 2009.  During the 
examination, the Veteran indicated that he was exposed to in-
service acoustic trauma as well as post-service occupational 
noise exposure while working for the railroad company and 
recreational noise exposure from occasional hunting and the 
use of power tools.  He was assessed with mild to severe 
sensorineural hearing loss in his right ear and mild to 
moderate sensorineural hearing loss in his left.  The 
examiner also noted that the Veteran's tinnitus, which began 
approximately 10 years after leaving the service, occurred 
once a week and lasted for a day.  The examiner opined that 
the Veteran's hearing disabilities were less likely than not 
caused by in-service acoustic trauma.  

However, the Board observes that this negative opinion 
appears to have been based at least in part on the examiner's 
failure to consider the Veteran's medical history, including 
review of his VA records.  Nieves- Rodriguez v. Peake, 22 
Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  Additionally, 
the nexus opinion is negated by the examiner's inconsistent 
statements regarding the etiology of the Veteran's hearing 
disabilities.  Specifically, the examiner provided a negative 
nexus opinion and then indicated that it was not proper to 
render an etiological opinion because the Veteran was not 
properly examined (no audiometric testing) in service.  This 
observation essentially negates the probative value of his 
earlier opinion.  More over, while he reviewed the service 
treatment records, the examiner stated no other records or VA 
records were reviewed.  The Board thus concludes that the 
July 2009 VA examiner's statements are of limited probative 
value.

When, in the judgment of VA or the Board, the need for an 
expert medical opinion, in addition to that available within 
VA, is warranted by the medical complexity or controversy 
involved in an appealed case, VA or the Board may secure an 
advisory medical opinion from one or more medical experts.  
38 U.S.C.A. § 7109(a); 38 C.F.R. §§ 3.328(a), 20.901(d).

A medical opinion was solicited and received from VHA in 
November 2009.  In that opinion, the VA audiologist concluded 
that it was at least as likely as not that the Veteran's 
hearing loss and tinnitus occurred as a result of military 
service.  The November 2009 is probative as the examiner 
reviewed the claims file, weighed the Veteran's competent 
allegations, and provided reasons for his conclusion.  In 
reaching this conclusion, the examiner reasoned that noise 
exposure was conceded and no audiometric data was available 
at separation.  The examiner also pointed to medical 
literature and research which indicated that hearing loss and 
tinnitus may not be detected until after the noise exposure 
occurs; thus providing an explanation as to the Veteran's 
delayed complaints and diagnosis of his hearing disabilities.  

Further, the Veteran asserts that he experienced hearing loss 
and tinnitus since service.  The Veteran has asserted that 
these problems began in service and are related to in-service 
noise exposure.  The Board highlights that the Veteran is 
competent to state that he has tinnitus. See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The Board also finds that 
the Veteran is competent to state that he experienced 
acoustic trauma in service as well as hearing problems in 
service.  See generally Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  He is also found to be credible.

In sum, the Veteran has a current diagnosis of both bilateral 
hearing loss and tinnitus that have been linked to his active 
duty. There is credible and competent lay evidence of 
diminished hearing and ringing in the Veteran's ears both 
during and in the years following service; competent medical 
evidence that the Veteran currently has bilateral hearing 
loss and tinnitus; and medical opinion evidence indicating at 
a minimum that the Veteran's current hearing loss and 
tinnitus was likely caused by in-service acoustic trauma.  
The Board finds the Veteran's assertions of noise exposure in 
service to be competent and credible and, when considering 
the medical evidence, the Board resolves any reasonable doubt 
in the Veteran's favor.  Accordingly, the Board concludes 
that the evidence supports service connection for bilateral 
hearing loss and tinnitus. 38 U.S.C.A. § 5107(b).

The Board finds that the preponderance of the evidence favors 
a nexus between the current disability and any incident of 
service, including in-service noise exposure.  Consequently, 
the benefit-of-the-doubt rule applies, and the claims of 
service connection for bilateral hearing loss and tinnitus 
must be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is granted.

Entitlement to service connection for tinnitus is granted.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


